DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the metal wire" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claims 1-3, 9, 10, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (hereinafter Zhou – US Doc. No. 20180033356).
Regarding claim 1, Zhou discloses a display device, comprising: a display screen (as shown in Figures 1b and 2a.); and an ambient light sensor in the display screen (Figure 1b, element 12); wherein the ambient light sensor comprises a photodeformable element comprising a photodeformable material layer (see paragraph 0080); and the photodeformable element is configured to deform in response to a change in ambient light to obtain output of the ambient light sensor (see paragraph 0080 – note that the EAP layer 12 deforms in response to light).  
Regarding claim 2, Zhou discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the photodeformable element further comprises a conducting layer which is configured to transmit an electrical signal, and the photodeformable element is a laminate of the conducting layer and the photodeformable material layer (see paragraph 0087).  
Regarding claim 3, Zhou discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the display device is configured to adjust display brightness of the display screen according to the output of the ambient light sensor (see paragraph 0086).  
Regarding claim 9, Zhou discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the display screen comprises a first substrate and a second substrate, and both the ambient light sensor and the metal wire are arranged on the first substrate or the second substrate, or one of the ambient light sensor 
Regarding claim 10, Zhou discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the photodeformable element is deformed in response to at least one of ultraviolet light, visible light and infrared light (see paragraph 0080).  
Method claims 14 and 15 are drawn to the method of using the corresponding apparatus claimed in claims 1 and 2.  Therefore method claims 14 and 15 correspond to apparatus claims 1 and 2 and are rejected for the same reasons of anticipation as discussed above.
Regarding claim 18, Zhou discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the display device is configured to adjust display brightness of the display screen according to the output of the ambient light sensor (see paragraph 0086).  

Allowable Subject Matter
Claims 4-8, 11-13, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694